 
 
EXHIBIT 10.1
 
 
VOTING AGREEMENT
 
This Voting Agreement (this “Agreement”) is made and entered into as of April 8,
2012, by and among Financial Services Partners Fund I, LLC, a Delaware limited
liability company (“Parent”), Jefferson Bancorp, Inc., a Delaware corporation
(“Jefferson”), and the individual, natural persons identified on Schedule A
hereto (individually a “Shareholder” and collectively the
“Shareholders”).  Capitalized terms used herein and not otherwise defined shall
have the meaning ascribed to such terms in the Merger Agreement (as defined
below).
 
WHEREAS, concurrently with the execution of this Agreement, Jefferson, Parent
and Carrollton Bancorp, a Maryland corporation (“Seller” or the “Company”), have
entered into an Agreement and Plan of Merger (the “Merger Agreement”) that
provides for the merger (the “Merger”) of Jefferson with and into the Company
pursuant to the terms thereof;
 
WHEREAS, as an essential condition and inducement to Jefferson and Parent to
enter into the Merger Agreement and in consideration therefor, the Shareholders
have agreed to enter into this Agreement;
 
WHEREAS, as of the date hereof the Shareholders are the record holders and
beneficial owners of the shares of common stock, par value $1.00 per share, of
the Company (the “Shares”) set forth on Schedule A hereto (which do not include
shares held in a fiduciary capacity or options) and desire to enter into this
Agreement with respect to such Shares (for purposes of this Agreement,
“beneficial ownership” shall have the meaning given to such term in Rule 13d-3
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”)); and
 
WHEREAS, Parent and Jefferson desire the Shareholders to agree, and the
Shareholders are willing to agree, (i) not to transfer or otherwise dispose of
any of the Shares prior to the Expiration Date (as defined in Section 1.1 below)
and (ii) to vote the Shares so as to facilitate consummation of the Merger.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein and in the Merger Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto
hereby agree as follows:
 
1. Agreement to Retain and Vote Shares.
 
1.1 Transfer and Encumbrance.  The Shareholders agree not to transfer (except as
may be specifically required by court order), sell, exchange, pledge or
otherwise dispose of or encumber any of the Shares or to make any offer or
agreement relating thereto other than in accordance with the Merger, at any time
prior to the Expiration Date.  As used herein, the term “Expiration Date” shall
mean the earlier to occur of: (a) such date and time as the Merger shall become
effective in accordance with the terms and provisions of the Merger Agreement
and (b) such date as the Merger Agreement is terminated pursuant to the terms
and provisions thereof, including, without limitation, in accordance with
Section 9.01 thereof.
 
1.2 Agreement to Vote Shares.  From the date hereof until the Expiration Date,
at every meeting of the shareholders of the Company, and at every adjournment or
postponement thereof, and on every action or approval by written consent of the
shareholders of the Company, the Shareholders shall, including by written
consent if solicited by the Company, vote (or cause to be voted) the Shares
beneficially controlled by such Shareholders (i) in favor of adoption and
approval of the Merger Agreement, the Merger and any matter that could
reasonably be expected to facilitate the Merger and (ii) against any amendment
of the Company’s articles of incorporation or bylaws or other proposal,
transaction, agreement or acquisition proposal involving the Company or any of
its subsidiaries which amendment or other proposal or transaction would in any
manner impede, frustrate, prevent or nullify, or result in a breach of any
covenant, representation or warranty or any other obligation or agreement of the
Company under or with respect to, the Merger, the Merger Agreement or any of the
other transactions contemplated by the Merger Agreement.  The Shareholders agree
not to take any actions contrary to the Shareholders’ obligations under this
Agreement.
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
1.3 Revocation of Other Proxies.  To the extent inconsistent with the other
provisions of this Agreement or the Merger Agreement, the Shareholders hereby
revoke any and all previous proxies with respect to the Shareholders’ Shares.
 
1.4 Representations, Warranties and Covenants of the Shareholders.  Each
Shareholder, severally and not jointly, hereby represents, warrants and
covenants to Parent and Jefferson as follows:
 
(a) Ownership of Shares: Authority.  The Shareholder (i) is the record and
beneficial owner of the Shares, which at the date hereof and at all times up
until the Expiration Date will be free and clear of any liens, claims, options,
charges or other encumbrances; (ii) has full power and authority to make, enter
into and carry out the terms of this Agreement; and (iii) is not a party to any
voting trusts, proxies or any other agreements or understandings with respect to
the voting of the Shares.
 
(b) No Conflicts or Consents.  The execution and delivery of this Agreement by
the Shareholder does not, and the performance by the Shareholder of the
Shareholder’s obligations under this Agreement will not: (i) to the knowledge of
the Shareholder, conflict with or violate any law, rule, regulation, order,
decree or judgment applicable to the Shareholder or by which its properties are
bound or affected; (ii) result in a violation of, or a default under, or loss of
any rights with respect to the Shares under, or conflict with, any contract,
trust, commitment, agreement, understanding, arrangement or restriction of any
kind to which the Shareholder is a party or by which the Shareholder may be
bound or to which the Shares are subject which would materially impair the
ability of the Shareholder to perform hereunder; or (iii) result in or
constitute a breach or default under, or give any person or entity rights of
termination, amendment or acceleration in, the creation of an encumbrance or
restriction applicable to any of the Shares.
 
(c) Transfer of Voting Rights.  The Shareholder agrees that, until the
Expiration Date, the Shareholder shall ensure that: (i) none of the Shares is
deposited into a voting trust and (ii) no proxy is granted except in connection
with the Carrollton Meeting in favor of the Merger, and no voting agreement or
similar agreement is entered into, with respect to the Shares.
 
 
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
(d) No Proxy Solicitations, etc.  From the date of this Agreement until the
Expiration Date, the Shareholder, solely in his or her capacity as a shareholder
of the Company, will not, and will not permit any individual or entity under the
Shareholder’s control to: (i) solicit proxies with respect to (A) an approval of
any proposal made in opposition to or competition with consummation of the
Merger, (B) the adoption of any merger agreement or approval of any merger,
consolidation, sale of assets, reorganization or recapitalization with any party
other than with Jefferson, Parent or their respective affiliates (as defined in
Rule 405 of the Securities Act of 1933, as amended) or (C) any liquidation or
winding up of the Company (each of the foregoing is hereinafter referred to as
an “Opposing Proposal”); (ii) encourage or assist any party in taking or
planning any action that would compete with, restrain or otherwise serve to
interfere with or inhibit the timely consummation of the Merger in accordance
with the terms of the Merger Agreement, including, without limitation,
encouraging, facilitating or participating in any tender offer or exchange with
respect to the Shares; or (iii) initiate a shareholders’ vote or action by
consent of the Company shareholders with respect to an Acquisition Proposal.
 
(e) Shareholder Capacity.  The Shareholder signs solely in his, her or its
capacity as the record and beneficial owner of, or the trustee of a trust whose
beneficiaries are the beneficial owners of the Shareholder’s Shares, and not in
his, her or its capacity as a director or officer of Seller.  No provision of
this Agreement is intended to or shall be interpreted as restricting the
Shareholder’s actions in his or her capacity as a director or officer of Seller.
 
(f) Additional Covenants and Documents.  The Shareholder hereby covenants and
agrees (i) not to take any action prohibited by Section 7.06(a) of the Merger
Agreement, and (ii) to execute and deliver any additional documents necessary or
desirable, in the reasonable opinion of Jefferson or Parent, to carry out the
intent of this Section 1.
 
2. Miscellaneous.
 
2.1 Severability.  If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, void or
unenforceable, then the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated.
 
2.2 Binding Effect and Assignment.  This Agreement and all of the provisions
hereof shall be binding upon and inure to the benefit of the parties hereto and
their respective successors and permitted assigns, but, except as otherwise
specifically provided herein, neither this Agreement nor any of the rights,
interests or obligations of the Shareholder may he assigned by the Shareholder
without prior written consent of Parent.
 
2.3 Expenses.  All costs and expenses incurred in connection with this Agreement
shall be paid by the party incurring such cost or expense.
 
2.4 Specific Performance; Injunctive Relief.  The parties hereto acknowledge
that Jefferson and Parent will be irreparably harmed and that there will be no
adequate remedy at law for a violation of any of the covenants or agreements of
the Shareholder.  Therefore, it is agreed that, in addition to any other
remedies that may be available to Jefferson and Parent upon any such violation,
Jefferson and Parent shall each have the right to enforce such covenants and
agreements by specific performance, injunctive relief or by any other means
available to Jefferson or Parent at law or in equity.  Each Shareholder agrees
not to seek, and agrees to waive any requirement for, the securing or posting of
a bond in connection with Jefferson or Parent seeking or obtaining such
equitable relief.
 
 
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
2.5 Notices.  All notices, requests, claims, demands and other communications
hereunder shall be deemed duly delivered: (a) four business days after being
sent by registered or certified mail, return receipt requested, postage prepaid
or (b) one business day after being sent for next business day delivery, fees
prepaid, via a reputable nationwide overnight courier service to the intended
recipient as set forth below.
 
If to Jefferson:
Jefferson Bancorp, Inc.
 
2328 West Joppa Road, Suite 325
 
Lutherville, MD  21093
 
Attention:  Kevin B. Cashen
 
Fax:  410-494-2589
   
With a copy to:
Arnold & Porter LLP
 
555 Twelfth Street, N.W.
 
Washington, DC 20004
 
Attention:  Paul D. Freshour
 
Fax: 202-942-5999
   
If to Parent:
Financial Services Partners Fund I, LLC
 
1826 Jefferson Place, NW
 
Washington, DC  20036
 
Attention:  Richard Perry
 
Fax: 202-775-8365
   
With a copy to:
Arnold & Porter LLP
 
555 Twelfth Street, N.W.
 
Washington, DC 20004
 
Attention:  Paul D. Freshour
 
Fax: 202-942-5999
   
If to the Shareholder:
To the address for notice set forth on the signature pages hereto.



Any party to this Agreement may give any notice or other communication hereunder
using any other means (including personal delivery, messenger service, telecopy,
or ordinary mail), but no such notice or other communication shall be deemed to
have been duly given unless and until it actually is received by the party for
whom it is intended.  Any party to this Agreement may change the address to
which notices and other communications hereunder are to be delivered by giving
the other parties to this Agreement notice in the manner herein set forth.


2.6 Amendments: Termination: Expiration.  This Agreement may not be modified,
amended, altered or supplemented, except upon the execution and delivery of a
written agreement executed by the parties hereto.  This Agreement may be
terminated by Jefferson and Parent upon written notice to the Shareholders
executed by Jefferson and Parent.  This Agreement and the Shareholders
obligations hereunder shall terminate on the Expiration Date; provided, however,
that each party shall remain liable for any breach of this Agreement by such
party occurring prior to such termination.
 
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
2.7 Governing Law.  This Agreement shall be governed by, and construed and
enforced in accordance with, the internal laws of the State of Maryland without
giving effect to any choice or conflict of law provision or rule (whether of the
State of Maryland or any other jurisdiction) that would cause the application of
laws of any jurisdiction other than those of the State of Maryland.
 
2.8 Entire Agreement.  This Agreement contains the entire understanding of the
parties in respect of the subject matter hereof, and supersedes all prior
negotiations and understandings between the parties with respect to such subject
matter.
 
2.9 Counterparts.  This Agreement may be executed in several counterparts, each
of which shall be an original, but all of which together shall constitute one
and the same agreement.
 
2.10 Effect of Headings.  The section headings herein are for convenience only
and shall not affect the construction or interpretation of this Agreement.
 


 
[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]
 


 


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
on the date and year first above written.
 


 

 
FINANCIAL SERVICES PARTNERS FUND I, LLC
       
By:
/s/Richard J. Perry, Jr.
   
Name: Richard J. Perry, Jr.
   
Title:   Managing Member
       
JEFFERSON BANCORP, INC.
       
By:
/s/Kevin B. Cashen
   
Name: Kevin B. Cashen
   
Title:   President and Chief Executive Officer



 
 
 
 
 
 
Signature Page to Voting Agreement (FSPF/Jefferson)

 
 

--------------------------------------------------------------------------------

 




SHAREHOLDERS
 
By: /s/ Robert J. Aumiller
Name: Robert J. Aumiller
By: /s/ William L. Hermann
Name: William L. Hermann
   
By: /s/ Steven K. Breeden
Name: Steven K. Breeden
By: /s/ David P. Hessler
Name: David P. Hessler
   
By: /s/ Albert R. Counselman
Name: Albert R. Counselman
By: /s/ Howard S. Klein
Name: Howard S. Klein
   
By: /s/ Harold I. Hackerman
Name: Harold I. Hackerman
     
By: /s/ Bonnie L. Phipps
Name: Bonnie L. Phipps
     
By: /s/ John Paul Rogers
Name: John Paul Rogers
     
By: /s/ William C. Rogers, III
Name: William C. Rogers, III
     
By: /s/ Charles E. Moore, Jr.
Name: Charles E. Moore, Jr.
 

 
 
 
 
 
 
 
 
 
 
 
 
Signature Page to Voting Agreement (Shareholders)


 
 

--------------------------------------------------------------------------------

 




SCHEDULE A
 


 
Name
Shares Owned
Robert J. Aumiller
105
Steven K. Breeden
7,301
Albert R. Counselman
42,447
Harold I. Hackerman
463
William L. Hermann
4,485
David P. Hessler
6,840
Howard S. Klein
14,386
Charles E. Moore, Jr.
15,900
Bonnie L. Phipps
1,990
John Paul Rogers
138,313
William C. Rogers, III
100,372



 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------
